DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganick et al., Pub. No. 2019/0086046, cited by Applicant.
As per claim 1, Ganick discloses in Fig.2 a system (1000) comprising at least one lighting device (300); and a lighting controller (100) connected to the at least one lighting device (300), the lighting controller (100) being operable to control a function (color, intensity, CCT) of the at least one lighting device (300), wherein an input received from an external device (e.g. from User or other Controller) changes the function of the at least one lighting device (300).
As per claims 2 and 3, Ganick further discloses an inherent input controller integrated or connected to the lighting controller (100), which includes at least one receiving unit (150) for receiving the input from the external device (e.g. from User or other Controller) wherein the input controller integrated in the lighting controller (100) includes a plurality of receiving units via UI (150) and application (136) for receiving inputs from a plurality of external devices (other Controller) .
As per claims 4 and 5, Ganick further discloses that the function includes a color of the at least one lighting device (300), wherein the input from the external device includes a input signal to change a color of the at least one lighting device (300) via true color adjustment feature (166) (see also Fig.3).
As per claims 6 and 7, Ganick further discloses that the function includes a light intensity of the at least one lighting device (300), wherein the input from the external device includes a input signal to change the light intensity of the at least one lighting device (300) via intensity adjustment feature (162) (see also Fig.3).
As per claims 10, 11, 14 and 15, Ganick further discloses the external device (other Controller) capable of being a mobile computing device utilized by a user such as a mobile phone, wherein the input is sent from the mobile phone (other controller) to the receiving unit (150) of the input controller integrated in the lighting controller (100) using a web browser (see par.[0016]) or using a mobile application on the mobile phone (see par. [0002]); wherein a link to send the input from the mobile phone (other controller) to the lighting controller (100) is accessed from a message delivered to the mobile phone by the user (as shown in Fig.2).
As per claims 16-20, Ganick discloses the recited method as explained in the recited system presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ganick et al in view of McReynolds, Pub. No. 2020/0107422.
As per claim 8, Ganick discloses the claimed invention substantially as explained above except for the function including a lighting pattern of the at least one lighting device. However, this feature is well-known in the art as evidenced by McReynolds which discloses in Fig,5 a LED lighting system (500) having a lighting controller (530) being operable to control a function of at least one lighting device A (522) via a light sensing region A2 of A that senses a lighting pattern from a mobile phone (504) (see also par. [0035] and [0038]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the lighting pattern function as taught by McReynolds into the Ganick’s type lighting system, because it would allow a particular illumination in any particular location.
As per claim 9, Ganick in view of McReynolds discloses the claimed invention substantially as explained above. Further, McReynolds discloses an input from an external device (504) including a signal to the controller (530) that provides a signal to the at least one lighting device (A of 522) to change the lighting pattern of the at least one lighting device (see par.[0035] – [0038]).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Recker et al., Patent No. 9,544,967; Van de Ven et al., Pub. No. 2013/0162151.
                                                   Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844